Citation Nr: 0740310	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for major depression.

2.  Entitlement to an initial compensable evaluation for 
cervical disc disease (C5 and 6) and minor degenerative disc 
disease (C4-6).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1982 to December 1988 and from January 1992 to 
June 1992.  The veteran has also served in the Army Reserves 
including a period of verified active duty from October 21, 
2001 to November 2, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran failed, without apparent cause, to appear for a 
scheduled hearing in September 2007.  Therefore, her request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Major depression is manifest by no more than an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress and symptoms controlled by continuous medication.

3.  Cervical disc disease (C5 and 6) and minor degenerative 
disc disease (C4-6) is presently manifested by forward 
flexion to 45 degrees and combined range of motion of the 
cervical spine of 340 degrees.




CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).

2.  The criteria for an initial compensable rating for 
cervical disc disease (C5 and 6) and minor degenerative disc 
disease (C4-6) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing her service connection claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate her claims, and requested that the 
veteran send in any evidence in her possession that would 
support her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Law and Regulations- General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Major Depression

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).

Global Assessment of Functioning (GAF) Scale
Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70

61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful interpersonal relationships.
60

51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).
Analysis

Service medical records indicate that the veteran was 
significantly depressed while on reserve duty in May 2002.  
She was being treated with Celexa.  A follow-up note from 
June 2002 indicated that her depression had improved, and 
further notes from November and December 2002 stated that her 
depression was stable.

A VA clinic record from November 2003 indicated that the 
veteran was going through a lot of transitions and was having 
difficulty adjusting to work because of chronic back pain.  
Due to her chronic pains she had chosen to change her career.  
She felt betrayed because she felt that service doctors had 
not looked after her.  She felt that her depression started 
due to her back pain.  She said that when she was prescribed 
an antidepressant a year previously, she was in a low mood 
combined with anxiety but did not experience hopelessness or 
suicidal ideation.  Her medication had been increased, and 
she denied any prior history of depression or anxiety.  She 
reported that her sleep, appetite, and energy had been 
normal.  She denied any hopeless or suicidal thoughts.  She 
enjoyed being with friends.  She had a good supportive 
relationship with her family.  She had been married twice and 
currently had a male roommate.  She was working to get her 
real estate license.

On mental status examination, the veteran was cooperative, 
pleasant, maintained good eye contact, and volunteered 
information.  Her speech was fluent, spontaneous, had no 
abnormality in rhythm or articulation.  The mood was normal 
with no anaerobia, hopelessness, guilt, suicidal ideation, 
intent or plan.  Her thought process was relevant and 
coherent.  Cognition was intact with no deficit on exam.  
Insight was noted to be intellectual with good judgment.  
Symptoms of depression and anxiety in response to chronic low 
back pain and career transition were noted.  The symptoms 
were observed to be well controlled.

In a February 2004 statement to a Medical Review Board, the 
veteran stated that she took medication daily to control her 
depression related to her back, and otherwise, being sensible 
about physical activities she engaged in to control her back 
pain was the only thing she needed to do for maintenance.  
She said that she had made career and work changes to 
accommodate her current limitations and had adapted her 
activities to better suit her abilities.  She indicated that 
her condition had not prevented her from beginning a new 
career as a Real Estate Appraiser and pursuing a Masters 
Degree in Business Management.  She stated that she did not 
believe that her condition impacted her ability to perform 
the duties of a Reserve Force Officer.

On VA examination in May 2004, the veteran stated that she 
started feeling depressed six to eight months after injuring 
her back while on active duty at Fort Bragg.  The back injury 
caused her a lot of pain and she could not get much help.  
She felt sad and could not concentrate at work.  Her appetite 
increased and she gained weight.  She reported feeling tired 
all of the time and had a loss of interest in pleasure.  She 
denied suicidality.  She reported a good relationship with 
all of her family members.  She had worked a variety of jobs 
but she said her depression impaired her job performance.  
She reported an inability to keep up with all of the demands 
of her job and was laid off in 2002.  After being laid off 
she continued her education in real estate appraisal.  She 
expected to make more money after becoming licensed, but at 
the time she was employed part-time as a general clerk.  She 
owned a house and rented it out to tenants.  She felt that 
her depression made it difficult for her to complete all the 
things she would like to do.  Chronic pain impaired her sleep 
and caused discomfort throughout the day, and that added to 
her depression.  She said that she had never been fired, 
passed over, or reprimanded for any of her depressive 
symptoms.  She had been married twice, lived with a male 
roommate, and participated in a walking club with her mother.

On objective examination, the examiner noted that the veteran 
was alert, cooperative, coherent, talkative with variable 
affect, sometimes cheerful and sometimes sad.  Her affect 
tended to be anxious and mood tense at times.  The veteran 
denied any history of anxiety or mood swings.  Her thinking 
was logical with intact intellect.  No evidence of psychosis 
or suicidality was noted.  The examiner stated that the 
veteran's back injury was somewhat disabling and associated 
with her depressed mood.  The chronic neck pain and back pain 
interfered with her sleep which diminished the quality of her 
life.  The examiner concluded that despite continual moderate 
to mild chronic depression, the veteran had been able to 
function with only moderate impairment but certainly not to 
the level that she would enjoy without her mood disorder.  A 
diagnosis of major depressive disorder was given with a GAF 
score of 60.

In June 2004 the RO established service connection for major 
depressive disorder with an initial evaluation of 10 percent.  
That evaluation was based on the service records and May 2004 
VA examination report.

In her Notice of Disagreement with the June 2004 RO decision, 
the veteran said that her depression had severely impacted 
her ability to maintain her employment, had decreased her 
earning potential, and had affected her ability to meet 
ordinary financial obligations.  She reported that her 
depression resulted in the loss of her employment and an 
inability to reenter the workplace at a similar level with 
similar compensation.  She had to re-start her career at a 
compensation level significantly less than what she had 
previously earned.  She said that she had trouble focusing on 
anything.  She drifted through work and days.  She felt 
disconnected and lost.  Later, she felt more stable and 
grounded, but she has never felt her normal self again.  Her 
loss of mental acuity and agility with the inability to focus 
properly and remember details had a negative impact on her 
ability to perform her job.  She knew that she could no 
longer compete for work in the technical or corporate 
workplace.  She reported being overqualified for the level of 
work she was currently applying for.  She had worked part-
time while taking courses to acquire a Real Estate Appraiser 
Trainee license.  She hoped to be fully licensed with the 
potential to earn a living wage by July 2005.

In October 2004 the veteran began regular counseling sessions 
at a VA clinic.  The November 2004 VA counseling note said 
that the veteran felt somewhat depressed and lonely, although 
she denied most neurovegetative signs.  She felt somewhat 
hopeless and helpless due to "not having a man in her 
life."  She was struggling financially.  She owned her own 
home and a rental unit.  She denied any suicidal thoughts, 
psychosis, or any form of thought disorder.  She had a good 
relationship with her family.  She reported being good 
friends with her ex-husband.  She had her real estate license 
and hoped to start her own business.  She said she was a 
functional alcoholic and believed that her drinking sometimes 
interfered with her work.

The examiner stated that the veteran was cooperative, 
pleasant, maintained good eye contact, and volunteered 
information.  Her speech was fluent, spontaneous, and 
exhibited no abnormality in rhythm or articulation.  A normal 
mood and no anaerobia, hopelessness, guilt, or suicidal 
ideation were noted.  Her thought process was relevant and 
coherent.  No abnormalities were noted in thought form, 
content and continuity.  It was observed that her cognition 
was intact with no deficit on exam.  Her insights were 
intellectual with good judgment.  A provisional diagnosis of 
adjustment disorder was noted with a GAF score of 70.

A VA counseling note from August 2005 indicated that the 
veteran was excited about seeing a chiropractor for her back 
pain.  She said that her mood improved significantly when her 
pain was less intense.  Recently she had felt better, more 
energetic, and had worked hard on her business.  She denied 
most neurovegetative symptoms.  She said she was a functional 
alcoholic.

On objective examination it was noted that she was 
cooperative, pleasant, and had good eye contact.  Her speech 
was noted to be spontaneous, clear, fluent, with normal rate, 
volume and rhythm.  Affect was euthymic to expansive with a 
full range.  Her thought process was noted to be coherent and 
linear.  No homicidal or suicidal ideation was observed.  Her 
insight and judgment were both good.  A GAF score of 70 was 
noted.

In her VA Form 9 dated September 2005, the veteran stated 
that her depression had severely and negatively impacted her 
ability to maintain employment, decreased her earning 
potential, and had affected her ability to meet ordinary 
financial obligations.  She had found a new occupation, but 
her level of compensation and benefits had been significantly 
reduced and she had difficulty meeting financial obligations.  
She said that her depression ultimately resulted in the loss 
of her employment, an inability to reenter the workplace at a 
similar level with similar compensation, and required her to 
be retrained for a new career.

She stated that she got confused easily and needed more time 
to process information.  She would forget what she was doing 
and no longer had the ability to multitask.  She reported 
having to ask for repetition of information because she 
couldn't remember.  She had to write down simple 
instructions.  She had difficulty in prioritizing.  At her 
previous job, she found herself relegated to a supportive 
role until her position was eliminated.  She said that due to 
her reduced mental state she was no longer employable in 
similar environments.  She said that she sought less complex 
job opportunities but was frequently declined because she 
appeared overqualified.  Additionally, she reported that 
working at various retail positions proved problematic 
because the wage was inadequate to maintain her living and 
housing expenses.  Her mental state affected her ability to 
manage her household and balance her work day at the same 
time.  She said she had difficulty staying organized enough 
to complete her household chores in addition to getting her 
work done.  She said that she felt antisocial and tired at 
the end of each day.  She said that her family support 
network was unsympathetic.

A March 2006 VA clinic note reported a GAF score of 60.  An 
additional VA record dated two weeks later listed a GAF score 
of 65.  On a VA follow up visit in June 2006, the veteran 
reported an improvement of her mood symptoms, feeling less 
depressed, and more motivated and optimistic.  The examiner 
reported that when he tried to contact the veteran previously 
on the phone, she said that she felt well and had no 
concerns.  A pattern of withdrawing from care followed by a 
proposal of starting regular therapy was noted.  At the 
beginning of the year, she complained of increased anxiety.  
She said she was a functional alcoholic.

The examiner noted no abnormal movements.  The veteran was 
cooperative, pleasant, and maintained good eye contact.  Her 
speech was noted to be spontaneous, clear, not pressured, 
with normal rate, volume and rhythm.  Her affect was observed 
to be mildly expansive, not elated, but with a full range.  
Her thought process was noted to be coherent and linear.  No 
suicidal or homicidal ideation was noted.  Insight and 
judgment were fair to good.  A GAF score of 65 was noted.

Based on the evidence of record, the Board finds that the 
criteria for rating in excess of 10 percent for major 
depression are not met.  The veteran's major depression is 
manifest by no more than an occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress and symptoms 
controlled by continuous medication.  

Since leaving the service the veteran has received her mental 
health treatment through VA facilities.  She has taken Celexa 
for her depression since 2002.  Her GAF scores have 
consistently ranged from 60 to 70.  According to the DSM-IV, 
people with GAF scores from 61 to 70 generally have some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social or occupational functioning, but 
function pretty well and have some meaningful interpersonal 
relationships.

Although the veteran's depressed mood and occasional anxiety 
has been documented, there were no suggestions in the record 
that she experienced suspiciousness, panic attacks, a chronic 
sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events) as is required for an 
evaluation in excess of 10 percent.  Overall, the Board finds 
that the veteran's disability picture due to her service-
connected major depression demonstrates a mild impairment 
that is adequately rated as 10 percent disabling.  There is 
no evidence of any sustained increased symptoms for the 
assignment of a higher staged rating for any definite period.

The Board observes the veteran's statements in her Notice of 
Disagreement and VA Form 9 concerning her mental state.  
However, the Board also notes the VA report from March 2006 
in which the examiner reported calling the veteran several 
times previously and the veteran said that she felt well and 
had no concerns.  None of the medical records indicate that 
the veteran reported any memory problems.  In her VA Form 9 
the veteran said that her family network was unsympathetic.  
The Board observes that the in November 2003, May 2004, and 
November 2004 the veteran told a VA examiner that she had a 
good relationship with her family.  Due to her inconsistent 
statements to the VA and medical personnel, the Board finds 
the veteran's statements competent but of less persuasive 
weight.

The Board notes the newspaper article that the veteran 
submitted in support of her claim.  Unfortunately, the 
article did not mention the veteran by name, and none of the 
studies in the article mentioned the veteran.  Consequently, 
the Board finds the article to be of lower probative value.

The Board also notes the Social Security Earnings Record 
(SSER) that the veteran submitted.  The record reveals a 
significant decrease in the veteran's income between 2002 and 
2003.  This corresponds with the time that the veteran 
indicated she was laid off and returned to school to get her 
license.  The Board notes that according to the SSER, the 
veteran still had an income in 2003 and 2004.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board observes that the veteran 
indicated in her Notice of Disagreement and VA Form 9 that 
her mental disorder caused her to lose a previous job in 
2002.  However, the Board also observes that the veteran told 
a VA medical examiner in May 2004 that she had never been 
fired, passed over, or reprimanded for any of her depressive 
symptoms.  The Board also observes that the veteran has been 
able to attend school and obtain a Real Estate License.  The 
major depression disorder is adequately rated under the 
available schedular criteria.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
preponderance of the evidence is against the claim.


Cervical Disc Disease (C5 and 6) and Minor Degenerative Disc 
Disease (C4-6)

523
5
Vertebral fracture or dislocation
General Rating 
Formula
523
6
Sacroiliac injury and weakness

523
7
Lumbosacral or cervical strain

523
8
Spinal stenosis

523
9
Spondylolisthesis or segmental 
instability 

524
0
Ankylosing spondylitis

524
1
Spinal fusion

524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2007).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2007).

   
38 C.F.R. § 4.71, Plate V (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).



Analysis

Service records show that while serving in the Army Reserves, 
the veteran was ordered to Active Duty Training School from 
October 21, 2001 through November 2, 2001.  An Investigative 
Report dated December 2001 stated that on November 1, 2004, 
the veteran reported to an Army Medical Center with a 
complaint of pain too severe for sleep.  She was examined, 
prescribed drugs, and dispatched.

Correspondence from a Navy surgeon dated December 2001 
indicated that a November 2001 MRI revealed reversal of the 
cervical spine curvature, degenerative discs at C4-5 and C5-
6, and a herniated disc at C5-6 on the left which blocked the 
lateral recess and root into the foramen at that level.  The 
examiner stated that the veteran had excellent range of 
motion of her neck.  Her sensory exam was normal to pin.  The 
examiner stated that she should expect a good recovery with 
conservative management.

A service department ambulatory care clinic record from 
June 2002 indicated that her arm and numbness was better, and 
she was not experiencing as much weakness.  The examiner 
stated that her herniated cervical disk was much improved, 
and he referred her to physical therapy.  A physical therapy 
note from  November 2002 indicated that the veteran had made 
good overall progress and experienced good improvement in all 
areas.

A September 2003 VA clinic note indicated that the veteran 
was undergoing conservative treatment for her neck.  The 
examiner noted that her neck was supple.  Her chronic neck 
pain was noted, and the veteran stated that she desired no 
further interventions at that time.

On VA examination in May 2004, the veteran stated that she 
had been working at a sedentary-type job.  She had been 
working as a sales clerk with very little income.  She was 
also attending school.  She reported occasional pain in her 
neck and left arm that recurred several times a week.  She 
had slight weakness in her left hand, and she reported being 
right handed.

On objective examination, the examiner noted a completely 
normal range of motion of her neck.  Flexion was 45 degrees 
which was noted to be normal.  Extension was to 45 degrees.  
Lateral flexion was 45 degrees left and right which was noted 
to be normal.  Rotation was to 80 degrees left and right 
which was also noted to be normal.  The strength of her left 
hand was slightly weaker than the right, although she was 
right handed.  No apparent numbness affected her left arm and 
forearm.  The examiner gave a diagnosis of cervical disk 
disease involving mostly C5 and C6 and also minor 
degenerative disease of the disks at C4-5, C5 and C6 with a 
mild C6 radiculopathy.  The veteran stated that she couldn't 
spend long hours at work because of pain in her neck which 
would occasionally go down her left arm and shoulder.

In May 2004, the veteran was informed that her herniated 
cervical disc and parasthesias left arm disqualified her for 
retention in the US Army Reserve.  She stated in 
September 2005 that she accepted a military retirement.

In June 2004 the RO established service connection for 
cervical disc disease (C5 and 6) and minor degenerative disc 
disease (C4-6) with a noncompensable evaluation.  That 
evaluation was based on the service records and May 2004 VA 
examination report.

In her Notice of Disagreement with the June 2004 RO decision, 
the veteran said that her herniated disc had severely 
impacted her ability to maintain her employment, had 
decreased her earning potential, and had affected her ability 
to meet ordinary financial obligations.  She reported 
experiencing daily pain and discomfort as a result of nerve 
impingement, a constantly aggravated muscle spasm under her 
left shoulder blade, an intermittent ache on her left 
shoulder, a numbness in her left arm, and a tingling 
sensation in her left hand and arm.  Physical therapy had 
lessened the severity of those symptoms.  She took medication 
for the pain and did exercises for physical therapy.

She reported that she was medically disqualified for 
retention in the US Army Reserve, and she reluctantly 
accepted a retirement.  She noted that she could not collect 
retirement pay until she was 60.  She said she could perform 
required motions for demonstration purposes but not without 
discomfort.  She could feel being stuck with a needle.  She 
had to make adjustments in her daily routine to accommodate 
her reduced physical endurance, daily pain, discomfort and 
fatigue.  She had to make more trips to carry in groceries, 
take her trash to the curb, or move her laundry upstairs.  
She had to ask for help from friends or family and pay people 
to perform household tasks she previously could perform 
herself.

During a VA neurology consultation in September 2004, the 
veteran stated that her left arm occasionally fell asleep.  
She reported that her symptoms had been stable over the 
previous year.  The examiner observed mild paracervical 
muscle tenderness.  He opined that the symptoms appeared 
stable, although her left biceps reflex might be slightly 
less, and her finger extensors in her non-dominant hand might 
be slightly weak.

During a VA follow-up neurology visit in April 2005, the 
veteran reported intermittent neck pain.  She occasionally 
experienced muscle spasms in her left trapezius and upper 
arm.  She also complained of a nearly constant tingling in 
C5-C6.  Carrying objects such as a purse with her left arm 
was uncomfortable.  The examiner noted symptoms of left C5-C6 
radiculopathy, itching on the lateral surface of the forearm 
and dorsal first web space, muscles on the left neck and arm, 
but no radiating pain.

A July 2005 VA clinic record stated that the veteran 
experienced neck pain that rated a two on a ten-point pain 
scale (0/low, 10/high).  She described that level of pain as 
acceptable.  Her pain was on the left side of her neck with 
radiation to her left arm.  She reported numbness on her left 
arm in the lateral deltoid area.  The examiner noted that the 
veteran was in no distress or pain.  The cervical spine was 
noted to show no deformity or abnormal posture.  It was 
observed that the active and passive range of motion for 
cervical spine extension, flexion, and rotation was normal.  
The left arm showed normal strength.  On the sensory exam, 
there was decreased pinprick on the left lateral deltoid area 
and normal on the rest of the left upper extremity.

In her VA Form 9 dated September 2005, the veteran stated 
that her herniated disc had severely and negatively impacted 
her ability to maintain employment, decreased her earning 
potential, and had affected her ability to meet ordinary 
financial obligations.  She had found a new occupation, but 
her level of compensation and benefits had been significantly 
reduced and she had difficulty meeting her financial 
obligations.  She reported a constantly aggravated muscle 
spasm and used a thera-cane for relief.  She experienced 
daily discomfort and a slight swelling/puffiness on the left 
lower side of her nick.  She stated she had an intermittent 
ache on her left area and a numbness in her left arm.  She 
had a tingling sensation in her left hand and arm, especially 
after carrying objects.  She reiterated that she was 
medically disqualified for retention in the US Army Reserve 
and accepted a retirement.  She had difficulty performing 
daily routine chores and tasks.  She had to pay people to 
perform tasks that she could do herself previously.  She had 
replaced her low suspension five-speed car with a more 
ergonomically friendly four-door.  She bought three light-
weight vacuum cleaners and installed a whirlpool for water 
massage therapy.  She stated that her condition did not 
appear improved but did not appear to be getting worse.

A VA neurology report form January 2006 revealed no worsening 
of the veteran's left arm itching sensation.  She denied 
weakness, numbness, or changes in walking.  The examiner 
reviewed a recent MRI of her cervical spine and noted 
interval worsening of her C5 disc that caused compression of 
the spinal cord.  The examiner also stated that the veteran 
had no overt clinical symptoms such as weakness or numbness.  
It was noted that the veteran most likely would need surgical 
decompression at some point, but given that she presently had 
full strength, no sensory deficit, and no pain, the examiner 
opined that watchful waiting was warranted at that time.

In January 2007, a VA neurology note indicated that the 
veteran's left arms symptoms were stable.  The veteran 
complained of frequent itchy and aching in her left arm when 
she lifted heavy objects.  She said she was satisfied with 
her pain control.  She reported intermittent neck pain and 
occasionally had muscle spasms in her left trapezius and 
upper arm.  The examiner stated that she had some sensory 
symptoms of left C5-C6 radiculopathy, but as there was no 
objective weakness or change in the deep tendon reflexes, the 
decision to refer her to neurosurgery could be deferred.

Based on the evidence of record, the Board finds that the 
criteria for an initial compensable rating for cervical disc 
disease (C5 and 6) and minor degenerative disc disease (C4-6) 
are not met.  In this matter, the Board finds the May 2004 VA 
examination and July 2005 VA clinic record persuasive.  In 
the May 2004 VA exam, the examiner recorded a completely 
normal range of motion of her neck.  Flexion was 45 degrees 
which was noted to be normal.  Extension was to 45 degrees.  
Lateral flexion was 45 degrees left and right which was noted 
to be normal.  Rotation was to 80 degrees left and right 
which was also noted to be normal.  Combined range of motion 
for the cervical spine was 340 degrees.  The examiner based 
his observations and opinions on a thorough interview with 
the veteran and a review of a previous MRI report.  The 
July 2005 VA examiner observed that the active and passive 
range of motion for cervical spine extension, flexion, and 
rotation was normal.  This examiner also performed an 
interview of the veteran and performed necessary strength and 
sensory tests.  Additionally, throughout the medical record, 
examiners described the veteran's symptoms as stable.  The 
veteran remarked in her September 2005 VA Form 9 that her 
symptoms were neither getting better nor getting worse.

There is no evidence of forward flexion of the cervical spine 
no greater than 40 degrees; combined range of motion of the 
cervical spine no greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height as is required 
to entitle the veteran to a compensable rating.  Overall, the 
Board finds that the veteran's disability picture due to her 
service-connected cervical disc disease (C5 and 6) and minor 
degenerative disc disease (C4-6) demonstrates a disability 
that is adequately rated as service-connected but 
noncompensable.  There is no evidence of any sustained 
increased symptoms for the assignment of a higher staged 
rating for any definite period.

The Board has carefully considered the veteran's statements 
regarding her symptoms and how her disc disorder affects her 
life.  In her Notice of Disagreement with the June 2004 
rating decision, the veteran reported experiencing a 
constantly aggravated muscle spasm under her left shoulder 
blade and daily pain.  In her May 2004 VA examination, she 
reported experiencing occasional pain.  In her September 2005 
VA Form 9 she stated she experienced constantly aggravated 
muscle spasm and daily discomfort.  In a July 2005 VA 
neurological exam she described her level of pain as 
acceptable.  The Board finds the veterans statements to be 
competent but of less persuasive value due to the 
inconsistencies between what the veteran reported to the VA 
and what she reported to medical examiners.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board recognizes the veteran's 
statements concerning how her pain limits her daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
The Board observes that the veteran indicated in her Notice 
of Disagreement and VA Form 9 that her herniated disc caused 
her to change her line of work.  However, the Board also 
observes that the veteran has been able to attend school and 
obtain a Real Estate License.  The evidence of record shows 
that the veteran is currently working.  The herniated disc 
disorder is adequately rated under the available schedular 
criteria.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for major depression is denied.

Entitlement to an initial compensable evaluation for cervical 
disc disease (C5 and 6) and minor degenerative disc disease 
(C4-6) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


